PER CURIAM.
Motion for an appeal from a judgment dismissing Royalty’s claim to $992.41 asserted under an alleged landlord’s lien on the 1950 tobacco crop of his tenant, Louis Hagar, and awarding the Winchester Bank, Inc., a first lien asserted under its mortgage on the crop and therefore entitled to recover the above amount. The evidence discloses Royalty did not have a landlord’s lien within the meaning of KRS 383.110(1). Moreover, the misjoinder of causes of action complained of did not deprive Royalty *658of any substantial right nor in any way militate against his claim.
The motion is overruled and the judgment is affirmed.